Citation Nr: 0948988	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a right knee injury and status post knee replacement, to 
include the question of whether a reduction in the evaluation 
of this disability, from 60 percent to 30 percent, was 
proper.  


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's spouse


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1962 
to March 1982.  

Initially, in a March 2005 rating action, the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee 
proposed to reduce the evaluation of the service-connected 
residuals of a right knee injury, to include status post 
total knee replacement, from 60 percent to 30 percent.  The 
current matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action in which 
the Nashville RO decreased the evaluation for the Veteran's 
service-connected right knee disability from 60 percent to 30 
percent, effective from November 1, 2005.  

Due to a change in the Veteran's residence, his claims folder 
was transferred to the RO in Winston-Salem, North Carolina in 
September 2005.  His appeal remains under the jurisdiction of 
the Winston-Salem RO.  

In October 2007 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

This case was remanded by the Board in June 2008 for 
additional evidentiary development.  The RO/AMC attempted to 
comply with all of the Board's remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is 
entitled, as a matter of law, to compliance with remand 
directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (requiring only "substantial," as opposed to 
exact, compliance).  The Board finds there has been 
substantial compliance with its June 2008 remand directives.  

The Board remand requested that the Veteran be provided with 
proper notice of the Veterans Claims Assistance Act of 2000 
(VCAA), and be accorded a VA examination regarding his 
service-connected residuals of a right knee injury and status 
post knee replacement.  The Veteran was mailed proper notice 
in a letter dated in June 2008 and accorded a VA examination 
in August 2009, the report of which is of record.  Therefore, 
the Board finds no further development is necessary.



FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its duties 
to notify and assist the Veteran by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision. 

2.  The March 2005 rating decision that proposed the 
reduction and the August 2005 rating decision do not reflect 
consideration of the provisions of 38 C.F.R. § 3.343 or 38 
C.F.R. § 3.344 prior to the reduction action. 

3.  A year has passed since the Veteran's total right knee 
replacement in February 2003 and the most recent VA 
examination did not show any evidence of malunion or nonunion 
of the tibia or ankylosis.  


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for right knee total 
replacement from 60 percent to 30 percent was not in 
accordance with law, and the 60 percent evaluation is 
restored effective November 1, 2005.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (2009).

2.  The criteria for an evaluation in excess of 60 percent 
for right knee total replacement have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5256, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, by an April 1982 rating action, the Nashville RO 
granted service connection for residuals of a right knee 
injury with status post meniscectomy (10 percent, from 
April 1, 1982).  Later, by a September 2003 decision, the 
Nashville RO redefined this disability as residuals of a 
right knee injury, to include status post total knee 
replacement, and awarded an increased evaluation of 100 
percent from February 21, 2003, and a 30 percent thereafter 
from April 1, 2004, for this disorder.  

Approximately two weeks after a July 2004 VA examination, the 
Nashville RO awarded an increased rating of 60 percent, from 
April 1, 2004, for the service-connected right knee 
disability.  After completion of a January 2005 VA 
examination, and specifically in March 2005, the Nashville RO 
proposed to decrease the rating for this service-connected 
disorder from 60 percent to 30 percent.  Subsequently, in 
August 2005, the Nashville RO implemented the proposed 
reduction, effective from November 1, 2005.  On appeal, the 
Veteran contends that the 60 percent rating for his 
service-connected right knee disability should be restored 
because the VA examination on which the reduction was based 
never actually measured the range of motion of that joint 
and, alternatively, because he experiences increased 
limitation of motion, instability, pain, and functional 
limitation of his right knee.  

As noted above, a 60 percent rating for service-connected 
residuals of a right knee injury and status post knee 
replacement was in effect as of April 1, 2004.  Thus, at the 
time of the effective date (November 1, 2005) of the RO's 
August 2005 rating decision, the Veteran's 60 percent rating 
for residuals of a right knee injury and status post knee 
replacement had not been in effect for more than 5 years. 

The Board notes that 38 C.F.R. § 3.343(a) provides that 
"[t]otal disability ratings, when warranted by the severity 
of the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition."

Here, the 100 percent schedular rating was assigned on the 
basis of surgery consisting of a right knee total 
replacement.  Accordingly, the provisions of 38 C.F.R. § 
3.343(a) are inapplicable.  In fact, Diagnostic Code 5055 
contains a temporal element for a 100 percent rating for a 
total knee replacement for one year following implantation of 
the prosthesis.

The provisions of paragraphs § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2009). 

In addition to the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b), the Court has held that several general 
regulations are applicable to all rating reduction cases, 
regardless of whether the rating at issue has been in effect 
for five or more years.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be 
addressed in determining whether a rating reduction was 
warranted by the evidence.  First, a rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability."  Second, it must be 
determined whether the examination reports reflecting such 
change were based upon thorough examinations.  Third, it must 
be determined whether the improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, 5 Vet. App. at 
421.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155 (West 2002).  When an RO 
makes a rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

The RO satisfied the due process notification requirements 
under 38 C.F.R. § 3.105(e).  Specifically, after the proposed 
reduction in March 2005, the Veteran was notified in an April 
2005 letter that he had 60 days to present additional 
evidence and was notified at his address of record.  
Subsequently, the final rating action was issued in August 
2005 and the 60 percent rating was reduced.  The effective 
date of the reduction, November 1, 2005, was after expiration 
of the 60-day period from the date of notice of the final 
rating action as set forth in the applicable VA regulation.  
38 C.F.R. § 3.105(e).

However, the reductions are void because the provisions of 38 
C.F.R. § 3.344 were not considered.  The Veteran was not 
given notice of 38 C.F.R. § 3.344 until the June 2008 letter.  
The decision to reduce was not in accordance with law because 
the RO did not make a finding that the VA examination used as 
a basis for the reduction was as full and complete as the 
examination on which the 60 percent rating was established.  
There were also no findings that it was reasonably certain 
that the material improvement found would be maintained under 
the ordinary conditions of life.  

The appropriate remedy in this case is a restoration of the 
60 percent evaluation effective on the date of the reduction.  
See Hayes, 9 Vet. App. at 73 (improper reduction reinstated 
effective date of reduction).  

The Board finds that the Veteran's 60 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 60 percent evaluation for the 
Veteran's residuals of a right knee injury and status post 
knee replacement should be restored.  Accordingly, the Board 
finds that restoration of the 60 percent evaluation for 
residuals of a right knee injury and status post knee 
replacement is warranted.

Increased Evaluation

The Veteran contends not only that the reduction in 
evaluations for his knee disabilities was not proper, but 
that they have in fact increased in severity.  With the 
reinstatement of the Veteran's 60 percent disability rating, 
the Board will also examine whether or not an evaluation in 
excess of 60 percent for the right knee is merited.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

A knee replacement warrants assignment of a 100 percent 
rating for one year following implantation of the prosthesis.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, a 60 
percent rating is warranted if there are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity.  Id.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to Diagnostic Codes 5256, 
5261 or 5262.  Id.  The minimum evaluation is 30 percent.  
Id.

DC 5256 provides ratings for ankylosis of the knee.  
Unfavorable ankylosis of the knee, in flexion between 10 
degrees and 20 degrees, is to be rated 40 percent disabling; 
unfavorable ankylosis of the knee, in flexion between 20 
degrees and 45 degrees, is rated 50 percent disabling; 
extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a. 

In addition, DC 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 20 
degrees is rated 30 percent disabling; extension of the leg 
limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint).  

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with marked knee or 
ankle disability is rated 30 percent disabling.  Nonunion of 
the tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Effective February 21, 2003, the Veteran's right knee 
disability was rated as 100 percent disabling due to a total 
knee replacement that occurred in February 2003 and assigned 
a 30 percent thereafter from April 1, 2004.  In a July 2004 
rating decision, the RO increased the disability rating to 60 
percent effective April 1, 2004.  

In July 2004 the Veteran underwent a compensation and pension 
(C&P) joints examination.  During the examination the Veteran 
complained of pain, weakness, stiffness, swelling, and warmth 
in his right knee.  He reported that the pain was equally as 
bad in his knee as it was prior to surgery.  Physical 
examination found active range of motion was 5-70 degrees and 
passive range of motion was 0 to 70 degrees.  He had an 
appropriate amount of varus/valgus laxity for total knee 
arthroplasty.  

In January 2005 the Veteran was accorded another C&P joints 
examination.  During the examination the Veteran reported 
significant weakness in both legs and stated that he was 
easily fatigable, but stated that his function is mostly 
limited by pain in his back.  Physical examination revealed 
range of motion to 105 degrees.  His knee was in slight 
valgus, which was normal, and there was no effusion present.  
The examiner found the Veteran to have mild knee pain with 
minimal limitations in range of motion.  There was no 
evidence of loosening or significant wear.  The examiner 
stated that the Veteran's limitations of lack of endurance 
and fatigue relate to his back.  

In July 2006 the Veteran was accorded a QTC examination.  
During the examination the Veteran reported that the pain in 
his right knee was constant with radiation down the leg 
towards the foot.  He described the pain as aching, sharp, 
burning, and cramping, and rated the pain as 8/10.  He stated 
that the pain was elicited by physical activity and stress 
and relieved by rest and medication.  He reported that he is 
unable to climb and descend stairs, unable to walk any 
significant distance, and unable to stand for any length of 
time.  Physical examination revealed no edema, effusion, 
weakness, redness, heat, or abnormal movement.  There was 
paripatellar tenderness and guarding of movement of the knee.  
Range of motion showed flexion to 85 degrees with pain at 70 
degrees.  On extension, he had pain when extended to 0 
degrees.  The physician noted that the right knee joint range 
of motion was additionally limited by pain, fatigue, 
weakness, and lack of endurance with repetitive use.  He 
further noted that the pain had the major functional impact.  
The additional limitation on range of motion was 15 degrees.  
The physician found that the Veteran's chronic residuals of 
the right knee replacement were characterized by painful 
motion and weakness.  The physician stated that it would be 
speculation to describe the severity of the Veteran's 
complaint but noted that the Veteran reported his pain to be 
severe.  The examiner further stated that the Veteran was 
severely impaired in his ability to walk any significant 
distance, negotiate stairs, and restricted in his ability to 
crouch, kneel, squat, or lift and carry any weight in 
addition to his own.  

Private medical records dating from November 2006 to October 
2007 show that the Veteran complained that his right knee was 
still very painful.  He stated that his knee had not improved 
but was stiffer.  Physical examination found not much of an 
effusion of the right knee.  The knee was stable but with 
significantly decreased motion.  He had full extension and 
flexion was limited to 60 degrees, assisted.  The diagnosis 
was possible patellar clunk syndrome of the right knee.  

VA medical records dating from May 2006 to April 2007 show 
that the Veteran complained of his knees buckling underneath 
him.  He stated that his legs and knees were swollen and 
stiff.  The physician noted that both knees looked extremely 
unstable in the joint.  The Veteran's range of motion of his 
lower extremities was greatly diminished.  He had a lot of 
stiffness in his knee joints, edema in his lower legs, and 
crepitus in his knee joints.  The diagnosis was status-post 
bilateral total knee replacements that give him a great deal 
of pain.  The Veteran stated that when he bends his right 
knee at all it feels like the prosthesis was pulling out of 
the tibia.  

In August 2009 the Veteran was accorded another C&P joints 
examination.  During the examination the Veteran reported 
decreased range of motion and chronic pain.  He stated the 
pain was constant, moderate, and achy.  He stated that he has 
two to three severe flare-ups a week that last for hours.  He 
reported that his knee joints gave way.  He stated that he 
had stiffness, weakness, fell seven times over the past year, 
and effusion once weekly for a couple of days at a time.  He 
denied deformity, instability, episodes of dislocation, 
subluxation, and locking.  The Veteran used a cane and 
reported functional limitations on standing no longer than 10 
minutes and walking more than 1/4 of a mile.  The Veteran's 
gait was antalgic and slowed with widened stance and 
decreased toe off and with a hitch hip on the right side to 
accommodate decreased knee flexion.  Physical examination 
revealed tenderness and no bony enlargement.  There was no 
mass behind the knee, crepitation, grinding, or instability.  
There were clicks or snaps, patellar abnormality (due to 
surgery), meniscus abnormality (surgically absent), popliteal 
fossa tenderness, and medial collateral ligament tenderness.  
Flexion was 18 to 50 degrees with passive motion from 18 to 
55 degrees.  Pain began at 40 degrees and ended at 50 
degrees.  There was no additional loss of motion on 
repetitive use.  Extension was to 18 degrees.  Pain began at 
22 degrees and ended at 18 degrees.  There was no additional 
loss of motion on repetitive use.  An x-ray revealed a small 
quantity of extruded cement in the distal femoral shaft and 
no soft tissue abnormalities.  

With respect to the Veteran's right knee disability, the 
Board has carefully reviewed the record and determined that 
an evaluation exceeding 60 percent is not warranted.  Under 
DC 5055, a 100 percent rating is granted for one year 
following implantation of the prosthesis.  The record is 
clear that a year has passed since the Veteran's total right 
knee replacement in February 2003.  Therefore, the Veteran's 
disability no longer meets the criteria for a 100 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In 
addition, the Board has considered Diagnostic Codes 5256, 
5261, and 5262.  However, as noted above, evaluations in 
excess of 60 percent disabling are not available under these 
diagnostic codes.  Separate evaluations are also not 
warranted pursuant to those Codes as there is no evidence of 
ankylosis or malunion or nonunion of the tibia.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  Based on the essentially negative 
objective evaluation findings, the Board must conclude that a 
rating greater than the currently-assigned 60 percent 
evaluation for the service-connected right knee disability is 
not warranted at any time during the current appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The issue of an extraschedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

While the Veteran's service-connected disabilities do cause 
impairment in his ability to walk long distances or negotiate 
stairs, such impairment has not resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, 
nor has it necessitated frequent periods of hospitalization.  
The Board notes that the Veteran is retired.  The Board 
therefore finds that the impairment resulting from the 
Veteran's residuals of a right knee injury and status post 
knee replacement is appropriately compensated by the 
currently assigned schedular ratings.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  Notice which informs the Veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

A letter from the RO dated in June 2008 discussed the initial 
notification requirements, to include the evidence needed to 
substantiate the increased rating claims and of the evidence 
that VA would obtain and of the evidence that the Veteran 
should submit, or request assistance in obtaining, from VA.  
The Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  The Veteran was advised of the 
manner in which VA determines disability ratings and 
effective dates.  

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and private treatment records have been 
obtained and associated with the claims file.  The Veteran 
was afforded multiple VA examinations, the reports of which 
are of record.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

The reduction in evaluation for residuals of a right knee 
injury and status post knee replacement was not proper, 
restoration of the 60 percent evaluation is granted effective 
November 1, 2005.

An increased rating for residuals of a right knee injury and 
status post knee replacement above the 60 percent rating is 
denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


